1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JARED EDWARD BEEBE,                              Case No. 3:19-cv-00038-MMD-WGC

7                                         Plaintiff,                  ORDER
             v.
8
      NEVADA DEPARTMENT OF
9     CORRECTIONS, et al.,
                                     Defendants.
10

11          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

12   1983. (ECF No. 1-1.) On September 12, 2019, this Court issued an order directing Plaintiff

13   to file his updated address with this Court within 30 days. (ECF No. 3.) The 30-day period

14   has now expired, and Plaintiff has not filed his updated address or otherwise responded

15   to the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance

22   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for

23   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

24   F.2d 1439, 1440–41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

25   pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Serv., 833 F.2d

26   128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v.

27   Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure

28   to comply with local rules).
1            In determining whether to dismiss an action for lack of prosecution, failure to obey

2    a court order, or failure to comply with local rules, the court must consider several factors:

3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;

7    Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.

8            In the instant case, the Court finds that the first two factors weigh in favor of

9    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
10   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
11   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
12   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy favoring
13   disposition of cases on their merits – is greatly outweighed by the factors in favor of
14   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
15   the court’s order will result in dismissal satisfies the “consideration of alternatives”
16   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779
17   F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
18   Court within 30 days expressly stated: “It is further ordered that, if Plaintiff fails to timely
19   comply with this order, the Court shall dismiss this case without prejudice.” (ECF No. 3 at

20   2.) Thus, Plaintiff had adequate warning that dismissal would result from his

21   noncompliance with the Court’s order to file his updated address within 30 days.

22           It is therefore ordered that this action is dismissed without prejudice based on

23   Plaintiff’s failure to file an updated address in compliance with this Court’s September 12,

24   2019 order.

25           It is further order that the application to proceed in forma pauperis is denied as

26   moot.

27   ///

28   ///

                                                    2
1    The Clerk of Court is directed to enter judgment accordingly.

2    DATED THIS 21st day of October 2019.

3

4                                      MIRANDA M. DU
                                       CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
